Title: To Benjamin Franklin from Vergennes, 6 February 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 6. fev. 1782.
J’ai reçu, M, la lettre par laquelle vous avez bien voulu me prévenir que M. Robert Morris a remis à votre direction la somme qui peut encore exister de l’emprunt de Hollande; je vois d’autant moins de difficultés à cet arrangement, que la somme dont il s’agit appartient aux Etats-unis, et qu’elle doit être employée pour leur service. Je fais part de votre demande à M. Joly de fleury, et ce sera avec ce Ministre que vous aurez à vous concerter pour l’exécution des instructions de M Morris./.

P.S. Vous trouverez ci joint, M, un apercu de la situation du Congrès vis-à-vis du Thresor royal./.
  M franklin

